Citation Nr: 0019566	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 16, 
1985, for special monthly compensation under 38 U.S.C. 
§ 314(k) (now 38 U.S.C. § 1114(k)) on account of loss of a 
creative organ, to include the questions of whether a 
December 1987 rating decision was clearly and unmistakably 
erroneous (CUE) in assigning August 16, 1985, as the 
effective date for that award, and whether a September 1948 
rating decision was CUE in failing to grant entitlement to 
special monthly compensation on account of loss of a creative 
organ..  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in June 1998 which denied the claimed benefits.  
The issue that was certified for appellate consideration 
concerned CUE in the December 1987 rating decision in failing 
to grant an earlier effective date for special monthly 
compensation (SMC) on account of loss of a creative organ.  
The Board notes, however, that the June 1998 rating decision 
and the February 1999 statement of the case also considered 
the issue of whether the September 1948 rating decision was 
CUE in failing to grant SMC in the first instance.  
Accordingly, the Board will consider both issues.  

The Board notes that the veteran had initially appealed the 
denial of a compensable evaluation prior to August 1985 on 
the basis of CUE.  At his personal hearing, however, the 
veteran clarified that the only issue on appeal relates to 
SMC, as set forth above.  


FINDINGS OF FACT

1.  A rating decision in September 1948 granted service 
connection for a postoperative scar as a residual of a right 
hydrocele.  The veteran was notified of that decision and did 
not appeal.  

2.  The law and regulations in effect in September 1948 did 
not provide for special monthly compensation on the basis of 
loss of use of a creative organ.  

3.  The veteran's claim for service connection for testicular 
atrophy in May 1957 was abandoned.  

4.  A claim for an increased rating for the veteran's 
service-connected disability was received on August 16, 1985.  

5.  The medical evidence documents atrophy of the right 
testis in October 1985.  

6.  A rating decision in December 1987 granted service 
connection for testicular atrophy and awarded special monthly 
compensation on the basis of the loss of use of a creative 
organ, effective from August 16, 1985.  The veteran was 
notified of that determination and did not appeal.  

7.  The veteran has not alleged a viable claim of CUE in the 
aforementioned unappealed rating decisions.


CONCLUSION OF LAW

The veteran's claim of clear and unmistakable error in 
unappealed rating decisions in September 1948 and December 
1987 is legally insufficient, and those rating actions are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that the veteran injured his 
right testicle during service.  He underwent surgery that 
apparently consisted of a right inguinal herniorrhaphy and 
hydrocelectomy.  The report of his separation examination 
notes only a residual operative scar from a right hydrocele.  

A rating decision in September 1948 granted service 
connection for an operative scar for a right hydrocele and 
assigned a noncompensable rating, effective from August 1948.  
That rating decision did not mention consideration of SMC on 
the basis of loss of use of a creative organ.  

In January 1957, the veteran submitted a December 1956 letter 
from a private physician that noted the veteran's history of 
a partial right "orchectomy" in May 1943, with pain in that 
area over the previous several months.   Examination showed 
tenderness and swelling over the "remaining part" of the 
right testicle and along the vas deferens.  

In January 1957, the RO wrote the veteran, indicating that 
the right orchiectomy referred to in the physician's letter 
was not incurred in or aggravated by service. 

The veteran's attorney wrote the RO in April 1957, arguing 
that the private physician's letter erroneously referred to 
an orchiectomy and should have noted an atrophied testicle.  
He requested a redetermination of the veteran's claim on that 
basis.  

In May 1957, the RO wrote to the veteran, indicating that 
before reconsideration could be given to his claim, he should 
submit evidence of the earliest date of treatment for his 
right testicle condition since his separation from service 
and the earliest date when atrophy of the testicle was noted 
by a physician.  No further communication was received from 
or on behalf of the veteran within one year or, in fact, 
until August 16, 1985.  

On August 16, 1985, a letter was received from the veteran 
requesting a compensable rating for his service-connected 
disability.  

A VA compensation examination was conducted in October 1985.  
The report of that examination lists a diagnosis of right 
testicular atrophy.  Another VA examiner, in January 1986, 
also noted a small atrophic right testicle, "possibly from 
previous trauma or surgery."  The latter VA examiner, in May 
1987, provided the dimensions of the veteran's testicles, as 
well as normal dimensions.  

By a rating decision in December 1987, the RO granted service 
connection for atrophy of the right testicle and awarded SMC 
based on the loss of use of the right testicle, effective 
from August 16, 1985.  

A personal hearing was conducted before a hearing officer at 
the RO in February 1999.  The veteran testified that a 
physician told him after his surgery in service that he would 
lose the right testicle and that he noted right after service 
that it was 90 percent smaller than his left testicle.  He 
stated that he was treated for his testicular condition right 
after service by a private physician who had since died and 
his records were lost.  The veteran described the symptoms he 
had had since service.  

Analysis

At the outset, the Board notes that the veteran was notified 
of the determinations made in the 1948 and 1987 rating 
decisions and he did not file a notice of disagreement with 
either decision within one year of being notified.  Those 
decisions, therefore, are final, in the absence of clear and 
unmistakable error (CUE).  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.105(a).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  To find CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time must have 
been incorrectly applied.  The determination must be based on 
the law and the record that existed at the time of the prior 
decision.  Damrel v. Brown, 6 Vet. App. 242, 245-46 (1994); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  

Also, in order to raise a reasonable claim of CUE, "there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error ... that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo, 6 Vet. App. at 
44.  In addition, VA's breach of a duty to assist cannot form 
the basis for a claim of CUE.  Shockley v. West, 11 Vet. App. 
208 (1998); Hazan v. Gober, 10 Vet. App. 511 (1997); Crippen 
v. Brown, 9 Vet. App. 412 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  

The veteran has contended, in effect, that the medical 
evidence that was of record at the time of the 1948 rating 
decision clearly showed loss of use of his right testicle as 
a result of an in-service injury and surgery and that, 
therefore, the RO in 1987 should have granted SMC on that 
basis effective from 1948, rather than from August 1985.  

September 1948 rating decision 

The veteran's claim of CUE in this rating decision fails on 
two bases.

First, the veteran's allegation essentially amounts to no 
more than a disagreement with how the RO weighed the evidence 
in September 1948.  He contends, essentially, that the RO did 
not properly consider the medical evidence as demonstrating 
loss of use of his testicle.  Such an allegation can never 
rise to the stringent definition of CUE as set forth by the 
United States Court of Appeals for Veterans Claims (Court).  
Fugo, 6 Vet. App. at 44.  

Second, the Board's current consideration must be based on 
the law that was in effect at the time of the 1948 rating 
decision.  

A review of the law in the late 1940s and early 1950s reveals 
that Public Law 427, 82nd Congress, provided for additional 
compensation for loss of use of a creative organ as a result 
of service-connected disability for veterans of World War II 
and the Korean Conflict for the first time.  That law became 
effective in August 1952.  Prior to Public Law 427, the 
pertinent portion of Veteran's Regulation No. 1(a) provided 
for additional compensation for loss or loss of use of a foot 
or a hand or for blindness in one eye due to service-
connected disability, but not for loss of use of a creative 
organ.  Public Law 427 for the first time authorized a 
statutory award for the loss of use of a creative organ, 
providing a new benefit.  

As a consequence, there was no legal basis in 1948 for an 
award of SMC for loss of use of a creative organ.  
Accordingly, it cannot have been CUE for the September 1948 
rating action to have failed to award SMC on that basis.  

Therefore, the Board finds that the veteran has not presented 
a viable claim of CUE in the September 1948 rating decision 
and concludes that that rating decision was not clearly and 
unmistakably erroneous in not granting SMC for loss of use of 
a creative organ.  

December 1987 rating decision 

On August 16, 1985, communication was received from the 
veteran requesting a compensable rating for his service-
connected hydrocele scar.  The Board denied an increased 
schedular rating for the disability by a decision in March 
1987.  

A rating decision in December 1987, however, noting the 
reports of a January 1986 VA compensation examination showing 
findings of right testicular atrophy and subsequent a report 
describing the dimensions of the veteran's right testis, 
granted service connection for right testicular atrophy and 
awarded entitlement to SMC on the basis of loss of use of a 
creative organ, effective from August 16, 1985.  

The effective dates for awards of SMC are determined on the 
same basis as increased ratings for service-connected 
disabilities.  For a claim involving an increased rating, the 
effective date of the evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from that date; otherwise the date of receipt of the 
claim will be used.  38 U.S.C. § 3010(b)(2) (1982); 38 C.F.R. 
§ 3.400(o)(2) (1987).  

The record reflects that the RO's award of SMC for loss of 
use of a creative organ (as well as the grant of service 
connection for atrophy of the right testis, which provided 
the basis for the SMC award) was made effective from 
August 16, 1985, the date of receipt of the veteran's claim 
for an increased rating for his service-connected disability.  
The earliest medical evidence that was of record at the time 
of the December 1987 rating decision and that demonstrated 
right testicular atrophy was the report of an October 1985 VA 
compensation examination.  

The record shows that the veteran submitted a letter from a 
private physician in January 1957 referring to the veteran's 
in-service "orchectomy," along with a cover letter in which 
the veteran indicated that his right testicle was atrophied.  
Although the RO denied service connection for residuals of a 
partial right orchiectomy in January 1957, in April 1957, a 
private attorney wrote on the veteran's behalf, arguing that 
the private physician's statement should have referred to 
testicular atrophy, not an "orchectomy," and requested a 
redetermination of the veteran's claim on that basis.  

In May 1957, the RO wrote the veteran, requesting that he 
submit medical evidence showing the earliest date of 
treatment for his right testicle condition since his 
separation from service and the earliest date when atrophy of 
the testicle was noted by a physician.  No response was 
received from or on behalf of the veteran within one year-or 
for more than 28 years-after the RO mailed the letter.  


In an original claim or a claim for increase in which no 
response has been made within 1 year after the request for 
the evidence or order for physical examination by the 
Veteran's Administration, the claimant's failure or disregard 
will constitute abandonment of the claim and sufficient 
grounds for its rejection.  After the expiration of 1 year, 
further action may not be taken unless a new application is 
received.  Should the claim be finally established, pension 
or compensation shall commence from the date of filing of the 
new application.  38 C.F.R. § 3.28 (1956).  

Because the veteran failed to provide that medical evidence 
that the RO requested in May 1957 or otherwise to respond to 
that request within one year-indeed, no further 
communication was received from the veteran for approximately 
28 years-the RO properly considered his claim for 
consideration on the basis of testicular atrophy to have been 
abandoned.  § 3.28.  

Most importantly, however, the record does not disclose any 
medical evidence of clinical findings indicative of or a 
diagnosis of testicular atrophy until the October 1985 VA 
compensation examination report.  That report clearly 
constitutes the earliest evidence that testicular atrophy was 
"ascertainable."  Accordingly, the effective date for the 
award of SMC cannot be earlier than the date of receipt of 
the veteran's new claim for that benefit, August 16, 1985.  
38 C.F.R. § 3.400(o)(2).  

Further, based on the law and regulations that were in effect 
at the time of the December 1987 rating decision, the Board 
can discern no error in the RO's application of that law in 
the December 1987 decision.  

Therefore, the Board concludes that the veteran has presented 
no viable claim of error in the December 1987 rating 
decision's assignment of the effective date for the grant of 
SMC and that the decision was not clearly and unmistakably 
erroneous.  


ORDER

The rating decisions in September 1948 and December 1987 were 
not clearly and unmistakably erroneous; therefore, 
entitlement to an effective date earlier than August 16, 1985 
is denied.  

		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

